UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51953 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. (Exact name of registrant as specified in its charter) Delaware 20-1849549 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, PA (Address of principal executive offices) Zip code Registrant’s telephone number, including area code: (412)489-0006 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section12(g) of the Exchange Act: Common Units representing Limited Partnership Interests (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox DOCUMENTS INCORPORATED BY REFERENCE: None ATLAS AMERICA PUBLIC #14-2005 (A) L.P. INDEX TO ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Page PART I Item1: Business 7 Item 2: Properties 19 Item 3: Legal Proceedings 21 Item 4: Mine Safety Disclosures (Not Applicable) 21 PART II Item 5: Market for Registrant’s Common Equity, Related Unitholder Matters and Issuer Purchases of Equity Securities 21 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 8: Financial Statements and Supplementary Data 32 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 50 Item9A: Controls and Procedures 50 PARTIII Item 10: Directors, Executive Officers and Corporate Governance 51 Item 11: Executive Compensation 53 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Unitholder Matters 53 Item 13: Certain Relationships and Related Transactions 53 Item 14: Principal Accountant Fees and Services 54 PARTIV Item 15: Exhibits 55 SIGNATURES 56 2 GLOSSARY OF TERMS Bbl. One barrel of crude oil, condensate, or other liquid hydrocarbons equal to 42 United States gallons. Bpd. Barrels per day.
